Citation Nr: 0433629	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  01-02 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD) due to exposure to herbicides or as secondary 
to service-connected diabetes mellitus.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to exposure to herbicides or as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to February 
1972.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the veteran's claims of entitlement to service 
connection.  The denials of service connection were duly 
appealed and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

The Board remanded the issues that are the subject of this 
decision in August 2003.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  Coronary artery disease and chronic obstructive pulmonary 
disease were not manifest during service or for many years 
after, they have not been shown to be secondary to herbicide 
exposure or to be secondary to the veteran's service-
connected diabetes mellitus and they are not otherwise 
related to active service.


CONCLUSION OF LAW

Coronary artery disease and COPD were not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 1137, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a June 2001 and a November 
2002 letter, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claims, 
and of what part of that evidence was to be provided by him 
and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
This letter also contained language in effect advising the 
veteran to submit or identify any evidence that he believed 
would help the RO decide his claim.  See Pelegrini v. 
Principi, 17 Vet. App. 413 (2004), cf. VA O.G.C. Prec. Op. 
No. 1-2004.

Here, the Board acknowledges that the VCAA notice was 
provided to the veteran long after the initial adjudication 
of his claim in July 2000.  The U.S. Court of Appeals for 
Veterans Claims (Court) expressed the view that a claimant is 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini, 17 Vet. App. at 420-421.  In this case, 
however, it is obvious that the RO could not have provided 
the VCAA notice prior to the initial adjudication because 
that adjudication took place more than four months prior to 
the enactment of the VCAA and the subsequent promulgation of 
its implementing regulations.

Regardless, the Board finds that the veteran was not 
prejudiced by the post-initial adjudication VCAA 
notification.  Throughout the course of this longstanding 
appeal, the veteran has been repeatedly advised of the 
evidence of record and the applicable rating criteria.  He 
has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the January 2004 Supplemental 
Statement of the Case (SSOC), the RO indicated that it had 
again reviewed the veteran's claims folders in their 
entirety.  Thus, the Board finds that the veteran received 
the same benefit of the RO's full consideration of the all 
the evidence of record, as he would have received had he 
received the VCAA notice prior to initial adjudication.  
Moreover, the Board notes that the effective date of any 
award based on additional evidence would have been fixed in 
accordance with the claim that was the subject of the initial 
adjudication.  38 C.F.R. § 3.156(b) (2004) (new and material 
evidence received prior to the expiration of the appeal 
period, or prior to the appellate decision, if a timely 
appeal has been filed, will be considered as having been 
filed with the claim, which was pending at the beginning of 
the appeal period); see also 38 C.F.R. § 3.400(q)(1) (2004) 
(providing that when new and material evidence is received 
within the appeal period, the effective date will be set as 
if the prior denial had not been made).  For the reasons set 
forth above, the Board finds that VA has fully satisfied its 
notification duties to the veteran and that he has not been 
prejudiced by any post-initial adjudication notification.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  Consistent with this duty, the Board remanded the 
matter in August 2003 to allow the RO to comply the 
additional evidence developed by the Board pursuant to 
procedures deemed inconsistent with 38 U.S.C.A. § 1704(a) 
(West 2002).  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The RO has complied with the Board's remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  It 
is also noted that the veteran's service department medical 
records are on file, as are relevant post-service clinical 
records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) - (3) (2004).  There is no indication of 
outstanding records, nor is there a need for another VA 
medical opinion, given the thoroughness of the July 2003 
examination report.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  For all the foregoing 
reasons, the Board concludes that VA's duties to assist the 
veteran have also been fulfilled.

Service Connection - Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2004).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(a) 
(2004).

Agent Orange

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7,1975, and has a 
disease listed at 38 C.F.R.§3.309(e) (2004) shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§3.307(a)(6)(iii) (2004).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of the date of onset.  
38 C.F.R. § 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg.341-46 (1994); 61 Fed. 
Reg. 414421 (1996); and 64 Fed. Reg.59232 (1999); 67 Fed. 
Reg. 42600-42608 (2002).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

On December 27, 2001, the President signed into law HR 1291, 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Among other 
things, this law removed the 30-year limitation on 
presumptive service connection for respiratory cancers due to 
herbicides exposure; added diabetes mellitus Type 2 to the 
list of presumptive diseases as due to herbicides exposure 
(codifying regulation which had been in effect since July 
2001); and provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam Era 
(which reversed the Court's holding in McCartt v. West, 
12 Vet. App. 164 (1999) which required that the veteran have 
a presumptive disease before exposure was presumed.).

Factual Background

Initially, the Board notes that the veteran is presumed to 
have been exposed to herbicides during his period of active 
service.  The veteran has already established service 
connection for diabetes mellitus pursuant to the presumptive 
provisions of 38 U.S.C.A. § 1116(a)(2)(H) (West 2002) and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) (2004) 

A claim of entitlement to service connection for Buerger's 
disease was denied by the RO in an unappealed decision in 
January 1984.  The issue of entitlement to service connection 
for Buerger's disease is not currently on appeal.

The veteran asserts that his currently diagnosed coronary 
artery disease and COPD are secondary to either his exposure 
to herbicides while serving in Vietnam or secondary to his 
service-connected diabetes mellitus.

Review of the evidence of record reveals that the veteran has 
current diagnoses of CAD and COPD.  

Review of the veteran's service medical records does not 
reveal any complaint, treatment, or diagnosis relevant to the 
veteran's current CAD or COPD.  The veteran's lungs and 
chest, heart, and vascular system were all found normal on 
his service separation examination in January 1972.  There is 
no competent medical evidence of CAD or COPD until many years 
after service.

The veteran was examined by VA in January 1984.  The examiner 
noted the previous diagnosis of Buerger's disease.  He had 
developed gangrene of his feet that led to bilateral below 
the knee amputations in 1981 and 1983 because of gangrene.  
On physical examination, the veteran's heart was noted to be 
of normal size with regular rhythm and no murmurs heard.  
Radial pulses were not felt, but the brachial were normal.  
The veteran's lungs were noted to be clinically normal.  The 
examiner noted that cardiovascular disease was examined for 
but no found.  He noted the veteran stated he had been 
evaluated for a cardiac murmur in 1981, but had no cardiac 
symptoms and had not required any treatment for any cardiac 
disorder.

Review of contemporary private and VA treatment records 
reveals continued treatment for the veteran's cardiovascular 
and pulmonary disorders.  It appears that the diagnosis and 
treatment dates at least to March 1999 at Parkland Hospital.

The veteran has submitted the opinion of Dr. L.J.E., dated in 
June 2000.  He reported that the veteran had a bilateral B-K 
(below the knee) amputation due to severe arteriosclerotic 
disease of both lower extremities and heart.  He currently 
had poorly compensated CHF (congestive heart failure) 
secondary to restrictive pulmonary disease and markedly 
dilated left atrium and left ventricle with depressed left 
ventricular systolic function and layered left apical 
thrombus.  In addition, he had severe hypertension and 
diabetes.  Dr. L.J.E. noted that he believed the veteran's 
peripheral vascular disease, his pulmonary and cardiac 
diseases were in a large part due to his exposure to Agent 
Orange, if not a cause then certainly had contributed 
significantly to the severity of his illness by exacerbating 
the severity and early onset.

The veteran submitted a second letter from Dr. L.J.E. dated 
in June 2001.  He stated that the veteran had multiple 
cardiac problems including a history of cardiac clots, severe 
cardiomegaly and congestive heart failure.  The veteran's 
last echocardiogram had shown a layered apical thrombus and 
severely depressed left ventricular ejection fraction.  In 
addition, the veteran had severe Buerger's disease that had 
resulted in bilateral B-K amputations and COPD.  Dr. L.J.E. 
opined that "[f]rom my limited knowledge of the effects of 
Agent Orange it seems to me all of these conditions could 
have been caused by or aggravated by Agent Orange and 
certainly contributed to his diabetes."  The Board notes 
that Dr. L.J.E.'s signature indicates he is a retired Colonel 
with the U.S.A.F. Medical Corps.

The veteran was examined by a VA physician for compensation 
purposes in July 2003.  The claims folder was reviewed.  He 
noted that an opinion had been requested regarding whether 
there was an etiologic connection either to CAD or COPD to 
herbicide exposure in Vietnam or to the veteran's service-
connected diabetes mellitus, including as secondary to or 
aggravated by the veteran's service-connected diabetes 
mellitus.  The veteran was noted to have had a further above 
the knee amputation following trauma on the right lower 
extremity.

The examiner noted that the veteran claimed he started 
smoking at age 17, but did not admit to ever smoking more 
than a package of cigarettes daily.  He continued smoking, 
claiming to have quit only three months before the 
examination.

The examiner noted that Buerger's disease occurred in 
cigarette smokers, usually between the ages of 20 and 40.  
The veteran had also been diagnosed as having COPD.  The 
examiner reviewed the veteran's records and noted that he 
could find no diagnoses of diabetes mellitus until January 
2000, when the urinalysis showed 250 mg/dl of glucose and 
blood glucose of 337.  The veteran's last chest X-ray 
examination in December 2002 had shown cardiomegaly.  The 
examiner's diagnoses were metabolic syndrome: obesity, 
primarily abdominal; diabetes mellitus, type II, no 
documentary records of significant complications; 
hypertriglyceridemia; and mild hypertension, well controlled 
with medication.  Also diagnosed were arterial sclerotic 
heart disease with a history of severe cardiomegaly, 
congestive heart failure, apical thrombus and severely 
depressed left ventricular function and anginal syndrome, but 
the veteran's heart was noted to appear clinically 
compensated at present.  Buerger's disease, post amputation 
bilateral lower extremities, and COPD in a long time 
cigarette smoker were also diagnosed.

The examiner opined that there was no etiologic connection 
between the veteran's COPD and CAD and herbicide exposure in 
Vietnam.  Neither of the conditions either appeared to be 
secondary to the veteran's service-connected diabetes 
mellitus.  The veteran's COPD was undoubtedly most likely 
secondary to long time cigarette smoking as was his Buerger's 
disease.

Analysis 

As noted above, a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  As noted, the veteran 
has established service connection for diabetes mellitus; 
however, coronary artery disease and COPD are not among those 
diseases or disorders identified in 38 C.F.R. § 3.309(e).

With respect to Dr. L.J.E.'s opinions regarding the contended 
causal link to herbicide exposure, the Court has held on 
numerous occasions that medical opinions which are general, 
vague or inconclusive are of limited probative value.  See 
e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) [diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative]; Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996) [statement from physician about possibility of 
link between chest trauma and restrictive lung disease was 
too general and inconclusive to constitute material 
evidence]; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
[medical evidence which merely indicates that the alleged 
disorder "may or may not" exist is too speculative to 
establish the presence of the claimed disorder.  The Court 
has held that medical opinions which are speculative, general 
or inconclusive in nature cannot support a claim.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak, supra.

Dr. L.J.E. attributed the veteran's CAD and COPD to Agent 
Orange.  This impression is medical evidence supporting the 
veteran's claim without the benefit of the presumptive 
provision of 3.307 and 3.309.  Combee, supra.  The remaining 
medical evidence, consisting primarily of the July 2003 VA 
examiner's report specifically excludes herbicide exposure as 
an etiological factor in the veteran's CAD or COPD.  The 
Board notes that Dr. L.J.E. specifically noted that he had 
limited knowledge of the effects of Agent Orange.  The Board 
also notes that Dr. L.J.E. did not have access to the 
veteran's claims folder, which includes medical evidence 
dating back to his period of service.  This lack of knowledge 
regarding the effects of Agent Orange and his lack of access 
to the veteran's records subtracts heavily from the weight 
that may be afforded to Dr. L.J.E.'s opinion.  The Board 
finds that Dr. L.J.E.'s opinion amounts to little more than 
speculation regarding the possibility of a connection between 
herbicide exposure and the veteran's cardiovascular and 
pulmonary disorders.

The Board attaches greater probative value to the July 2003 
VA examiner's opinion.  The Board notes that the examiner had 
access to and noted review of the veteran's claims folder and 
exhibited familiarity with the effects of herbicide exposure.  
Thus, a preponderance of the evidence is against a finding 
that the veteran's CAD or COPD is etiologically related to 
the veteran's herbicide exposure in Vietnam.

Regarding the veteran's contention that the CAD and COPD are 
secondary to the service-connected diabetes mellitus, the 
Board also finds the preponderance of the competent medical 
evidence weighs against such a finding.  The July 2003 VA 
examiner correctly noted that the veteran's diabetes mellitus 
arose many years after the initial diagnoses of the veteran's 
cardiovascular and pulmonary disorders.  Because the 
disorders predate the diabetes mellitus, the examiner opined 
that it was unlikely that they are secondary to it.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for service connection for CAD and COPD, to 
include as secondary to herbicide exposure or service-
connected diabetes mellitus.  In so finding, the Board 
observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

ORDER

The claims of entitlement to service connection for coronary 
artery disease and chronic obstructive pulmonary disease due 
to exposure to herbicides or as secondary to service-
connected diabetes mellitus are denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



